IN THE COURT OF APPEALS OF TENNESSEE
                                                                            FILED
                                  AT NASHVILLE
                                                                                 March 30, 2000

                                                                           Cecil Crowson, Jr.
MARY WIER COMPTON DEAN,                )                                  Appellate Court Clerk
                                       )
     Petitioner/Appellant,             )          Davidson Probate No. 91D-633
                                       )
v.                                     )
                                       )          Appeal No. M1998-00052-COA-R3-CV
JOHN STOTLER COMPTON,                  )
                                       )
     Respondent/Appellee,              )
                                       )
and                                    )
                                       )
FRANK WIER and wife,                   )
LESLIE WIER,                           )
                                       )
     Respondents/Intervenors/Appellees )



            APPEAL FROM THE PROBATE COURT OF DAVIDSON COUNTY
                         AT NASHVILLE, TENNESSEE


                   THE HONORABLE FRANK G. CLEMENT, JR., JUDGE


For the Petitioner/Appellant:                     For the Respondent/Appellee,
                                                  John Stotler Compton:

John B. Link, III                                 Clark Lee Shaw
Nashville, Tennessee                              Nashville, Tennessee

For the Respondents/Intervenors/Appellees,
Frank Wier and wife, Leslie Wier:

Anne Russell
Mary J. Chukinas LaGrone
Nashville, Tennessee


                                             AFFIRMED


                                             HOLLY KIRBY LILLARD, J.



CONCURS:

W. FRANK CRAWFORD, P.J., W.S.

DAVID R. FARMER, J.
                                              OPINION

        This is a post-divorce child custody case. The trial court found that neither parent was able

to care for the minor children. It awarded joint custody of the children to the maternal grandparents

and the father, with physical custody to the maternal grandparents. The mother and father now

appeal. We affirm, finding that the evidence supports the finding that substantial harm would result

to the children from an award of sole custody to either the mother or father, and that the best interests

of the children are served by the custody award made by the trial court.

        Petitioner/Appellant, Mary Wier Compton Dean (“Mother”), and Respondent/Appellee, John

Compton (“Father”), married in November 1986. They had two children, Frank, born May 23, 1987,

and Gabriel, born May 15, 1989. The family lived in Nashville, Tennessee. At birth, Gabriel

suffered a stroke which resulted in cerebral palsy with partial paralysis. When he was approximately

one and one-half years old, he underwent several surgeries to correct a breathing problem. Gabriel

currently requires a substantial regimen of therapies for his condition.

        Mother and Father separated in February 1991. On February 19, 1991, Mother filed a

complaint for divorce in the Davidson County Probate Court. In the divorce complaint, Mother

alleged that Father was an alcoholic and that his behavior had caused Mother and the children mental

and physical anguish. Mother sought alimony, sole custody of the children, and child support. Soon

after Mother filed her complaint for divorce, she filed a motion requesting that the trial court allow

the children to reside with her parents, Respondents/Intervenors/Appellees, Frank and Leslie Wier

(“Grandfather” and “Grandmother” or collectively “Grandparents”), at their home in Sevierville,

Tennessee.

        On March 28, 1991, the Grandparents filed an intervening motion seeking temporary custody

of the two children. On April 3, 1991, the trial court allowed the Grandparents to intervene in the

case as parties and granted custody of the children to the Grandparents “during the pendency of this

action.” The trial court granted Father supervised visitation, provided he did not consume alcohol

before or during visitation.

        Two weeks after receiving temporary custody of the children, the Grandparents filed an

intervening petition requesting permanent custody of the children. In the petition, the Grandparents

alleged that both Mother and Father had failed to provide for the children and that the Grandparents

had been forced to assume responsibility for the children’s needs. The Grandparents stated that they

had provided a stable and nurturing home to the children and that they should, therefore, be awarded
permanent custody of the children. The Grandparents also sought a restraining order to prevent

Mother from removing the children from Tennessee, citing statements by Mother that she intended

to move the children to North Carolina to live with her and her then-boyfriend, Owen Dean

(“Dean”). Mother began a relationship with Dean shortly before she separated from Father, and the

relationship continued after her divorce from Father was final. Mother eventually married Dean in

September 1991, one week before the initial hearing to determine custody of the children.

       On April 19, 1991, the trial court issued a temporary restraining order enjoining Mother from

removing the children from the Grandparents’ custody. Both Mother and Father filed separate

motions contesting the order and seeking custody of the children. In her motion, Mother argued that

she had placed the children in the Grandparents’ custody only so that she could move to North

Carolina and establish a new home for the children. She asserted that the Grandparents were

petitioning for custody only to prevent Mother from moving out of Tennessee. In his motion, Father

asked that the children be placed in his custody at his mother’s home in Nashville, where Father was

living at the time, until the trial court was able to make a final custody determination.

       On May 17, 1991, the trial court entered an order denying both parents’ motions for custody.

It found that the children’s best interests were served by maintaining custody with the Grandparents

pending a final custody hearing, but granted both Mother and Father visitation. Both parents were

ordered to pay child support to the Grandparents.

       On July 3, 1991, the trial court entered a final decree of divorce. The decree reserved and

set for trial the issues of child custody and child support. Two months later, on September 9, 1991,

the trial court held a hearing to determine custody of the children. After the hearing commenced,

the parties announced to the trial court that they had reached an agreement concerning custody. In

accordance with the parties’ agreement, the trial court ordered that custody of the children would

“continue to be vested in [the Grandparents] at this time and [that the children] shall continue to

reside in Sevierville, Tennessee.” The trial court granted both parents visitation to be set in the

Grandparents’ discretion based on the children’s best interests and therapy needs. The trial court

enjoined Mother from demeaning the Grandparents in the children’s presence, from enticing or

confusing the children, and from discussing custody or living arrangements with the children.

       After this initial award of custody to the Grandparents, the relationship between Mother and

the Grandparents became increasing hostile. Over the next seven years, Mother repeatedly


                                                  2
petitioned the trial court to modify its September 1991 custody award and to grant her custody of

the children. As discussed below, in response to Mother’s repeated petitions, the trial court entered

three separate custody orders following its initial custody award, all maintaining the Grandparents’

custody of the children.

       On March 11, 1992, Mother filed her first petition to modify the custody award. In the

petition, Mother alleged that, since the September 1991 custody order, she had remarried, established

a home in North Carolina, and started a business with her new husband, Owen Dean. Mother

claimed that she was a fit parent, fully able to care for the children, and that no reason existed to

continue custody with the Grandparents. Both Father and the Grandparents opposed Mother’s

petition for custody.

       On December 17, 1992, in preparation for a hearing on Mother’s petition for custody, the

trial court appointed Thomas Ware (“Ware”) as guardian ad litem for the children. A month later,

both Mother and Dean met with Ware. During the meeting, Mother told Ware that she was in a

stable and loving marriage with Dean and that she had a successful business in North Carolina. In

reality, after Mother married Dean, he became verbally and physically abusive toward Mother and

refused to allow Mother any of the proceeds from the couple’s business. Two months after her

meeting with Ware, Mother left Dean and admitted herself to a psychiatric hospital. Mother told

hospital officials that Dean was “extremely controlling . . . domineering” and that she “felt like a

prisoner” in her own home. She said that she did not want to leave Dean because she felt that being

married would improve her chances of getting custody of the children. Eventually, in October 1993,

Mother separated from Dean. The couple divorced in December 1994.

       Without benefit of the information concerning Mother’s marital and financial problems,

Ware submitted his guardian ad litem report to the trial court. In the report, dated October 1993,

Ware stated that Mother apparently had a more stable lifestyle. He said that he could not find “as

a matter of law, that either [Mother] or [Father] is an unfit parent.”

       Ware’s report detailed the special needs of the parties’ sons and the care they had received

from the Grandparents. The children began living with the Grandparents when Frank was four years

old and Gabriel was seven months old. Ware’s report was submitted over two years later. Ware

related that Frank’s child psychologist described Frank as “a troubled young child” and attributed

Frank’s problems to his exposure to trouble between his parents, such as observing “fighting” and


                                                  3
seeing his father arrested. Ware reported that the psychologist said it would be “disastrous” to

remove Frank from the Grandparents’ home “just as some sense of stability in the child’s life has

arisen.”

       Ware also described Gabriel’s difficulties and his therapy regimen. After Gabriel suffered

a stroke at birth, he was given a small chance of survival. He received extensive medical treatment

and made “tremendous progress” in overcoming his physical handicaps. Gabriel received physical,

occupational and speech therapy, and also participated in swimming, horseback riding and soccer

as part of his therapy.

       The guardian ad litem described the children’s situation with the Grandparents:

                 Since the minor children have resided with [the Grandparents], they have
        received tremendous love and support. In addition, both children have received an
        almost unlimited amount of professional assistance and treatment, including
        psychological assessments and follow-up. Gabriel Compton has also received
        tremendous amounts of physical, occupational and speech therapy as a result of his
        handicaps from birth, and he has illustrated tremendous increases in his functional
        abilities, although he has a great distance to improve in the future.

Ware described the efforts required to tend to the children’s special needs:

        . . . [T]he time and attention necessary to provide these two (2) young boys with the
        medical care and attention they require is extraordinary. [Grandmother] has given up
        her prior occupation in order to transport the children to the various physicians,
        psychologists and other medical professionals, in addition to their educational and
        social activities. [Grandfather] has arranged to move his office into his home, so as
        to allow him to be available for these tasks. After reviewing the situation, it is the
        opinion of your Guardian Ad Litem that it would be impossible to attend to the
        children’s requirements and work outside of the home, in light of the extensive
        medical treatment needed.

In view of these considerations, Ware recommended that physical custody of the children remain

with the Grandparents.

        On February 8, 1994, approximately two weeks prior to the scheduled hearing on Mother’s

petition for custody, the parties agreed to a settlement. The agreement maintained custody with the

Grandparents. However, Mother subsequently refused to sign the order setting forth the agreement

and instead proposed a new order which significantly differed from the prior agreement. The

Grandparents refused to sign Mother’s proposed order, and Mother’s petition was rescheduled for

hearing.

        After a series of discovery disputes, clashes over visitation, and battles over child support,

trial began on March 13, 1995, on Mother’s first petition for custody. After the first day of

testimony, the parties asked for a recess. The recess was granted, and the parties later returned with


                                                  4
an agreed order. In the order, the parties agreed that their ultimate goal was to work toward an

enhanced relationship between Mother and the children and between Mother and the Grandparents

“to such an extent that the children’s best interests would be served by having [Mother] serve in the

role of primary custodian for the children.” The order stated that “custody of the minor children

shall be vested with [the Grandparents,]” but directed each of the parties to participate in a mediation

process with a psychologist, Dr. Jay Woodman (“Dr. Woodman”). The parties agreed to waive

litigation of custody so long as the process was ongoing. Mother and Father were permitted

visitation and were ordered to pay child support. Mother, Father and the Grandparents were ordered

to bear the expenses for the services of Ware and Dr. Woodman. The trial court ordered Mother to

pay the costs incurred in the case by each of the parties.

        On December 28, 1995, nine months after the agreed order, Mother filed her second petition

to modify the trial court’s custody award and to award custody to her. In the petition, Mother

alleged that Dr. Woodman had been ineffective in resolving the conflicts that existed between

Mother and the other parties. Mother also asserted that the Grandparents had been uncooperative

and had refused to allow Mother visitation or telephone contact with the children. Both the

Grandparents and Ware filed answers opposing to Mother’s petition. The answers denied that Dr.

Woodman had been ineffective or that the Grandparents had prevented contact between Mother and

the children. The Grandparents and Ware argued that the best interests of the children were served

by maintaining custody with the Grandparents.

        Despite the fact that her second petition to modify custody was pending in the Davidson

County Probate Court, on October 27, 1997, Mother filed a petition to modify custody in the

Davidson County Circuit Court. In the Circuit Court petition, Mother sought sole custody of the

children. Mother also filed in Circuit Court motions to vacate the Probate Court’s restraining order,

to extend visitation, to allow Mother access to the children’s teachers and health care providers, for

access to the children by Mother’s attorney, and for a mutual restraining order. On November 17,

1997, the Circuit Court issued a terse order transferring the case back to the Probate Court.

        Another series of disputes ensued over discovery, visitation, and child support arrearage.

Mother’s second petition for custody was set for trial in the Probate Court on August 5, 1998. The

parties were ordered to proceed on an expedited discovery schedule. Approximately three weeks

before the trial date, the Grandparents filed a motion to compel Mother to answer interrogatories and


                                                   5
produce documents. Five days before the trial date, a hearing was held on the Grandparents’ motion

to compel. After the hearing, the trial court found that Mother had been “obstructive in discovery

over the history of this case” and that her lack of cooperation during discovery would support a

continuance. Nevertheless, the trial court ordered the trial to proceed as scheduled with the

inadequacy of discovery going to credibility as well as the extent to which evidence would be

viewed.

       On August 5, 1998, the trial commenced on Mother’s second petition for custody. At the

outset, Father’s attorney stated that Father had decided to ask the trial court to make an award of

“shared” custody between Father and the Grandparents. Father stated that he realized that the

Grandparents had been the children’s primary caretakers, that they had provided the children with

a stable environment, and that a continued relationship with the Grandparents would be in the

children’s best interests. Father stated that he had a good relationship with the Grandparents and

could work with them on matters regarding the children’s interests. He testified that he would take

sole custody of the children if the trial court made such an award; however, he admitted that he alone

would not be able to provide adequate care for the children. Father stated that he would encourage

his mother, the Grandparents, and Mother to assist him if he were awarded sole custody.

       In his testimony at trial, Father acknowledged that he had had problems with alcohol since

1982 and that he had been in treatment several times for his problem. He stated that he had been

“active” in Alcoholics Anonymous since 1982 and that he had not consumed alcohol since

December 1997.

       Father admitted that he failed to exercise regular visitation with the children from 1995 to

1998. He testified that he stopped seeing the children because the trip to the Grandparents’ home

became increasingly difficult and because he was busy starting a business and building a house.

Father also stated that he had to “step away” from the children because he needed the time to

“regroup” to prevent himself from “. . . [back sliding] in [his] mental thinking and mental health.”

Father told the trial court that he did not believe that such a “back slide” would happen again.

Father testified that he had always been on good terms with his children and that he saw them some

weekends from 1995 to 1998 when Mother brought them to visit Father at his home. He eventually

ended these visits when he realized that Mother was using the visits to get information to use against

the Grandparents.


                                                  6
        Father testified that he was living in Cheatham County, Tennessee, and had worked as an

electrical contractor for the past ten years. At the time of trial he lived in a one-bedroom trailer, but

testified that he was building a house where he and the children could live if he were granted

custody. Father asserted that his mother could help take care of the children while Father worked,

although his mother lived in east Nashville. Father testified that he thought the children would

continue to be covered by TennCare medical insurance if he were awarded custody. He also stated

that he had applied to his own private medical insurance provider for coverage for the children but

that his provider would not extend coverage until Father was awarded custody.

        Father testified that Mother had discussed with him some aspects of her financial situation,

including the fact that she had been forced to deal in cash and hide assets to avoid garnishment of

her wages, that she planned to file for bankruptcy, and that she planned to pay for her house by using

her Social Security Number to transfer money to an off-shore account.

        Mother also testified at the hearing. Mother testified that she was living in North Carolina

and running her own insurance business. At the outset of her testimony, she stated that, “while [the

Grandparents] go to bed and get up on a regular basis, their psychological atmosphere is not stable.”

Mother described the Grandparents as a “classic dysfunctional family” and she claimed that they had

attempted to “control” her life since she was a teenager. Mother asserted that the Grandparents

originally petitioned for custody of the children to force her to stop seeing Owen Dean. She testified

that Grandfather told her after she divorced Dean that the only way he would allow her to have

custody of the children was if she were married or if she moved back in with the Grandparents.

Mother accused Father and Dean of conspiring against her in her efforts to gain custody of the

children. She asserted that she would never give up trying to get custody of her children.

        Mother testified that she had exercised visitation regularly and had remained involved in the

children’s lives since they were placed in the Grandparents’ custody, even though she had lived in

North Carolina during the entire period. She testified that she had a good relationship with the

children and that she was able to care for their special needs. Mother claimed that Father was not

patient or tolerant with the children and that he did not “seem to be able to spend long periods with

them . . . without losing control . . . .”

        Mother testified that she signed a contract to purchase a home in North Carolina for $157,000

because she believed that the trial court would be more likely to award her custody if she owned a


                                                   7
home. She stated that she had investigated the school system in North Carolina and had made

arrangements for the children to be enrolled. Mother testified that the children would be covered

under her group medical insurance if she were granted custody, regardless of their pre-existing

conditions. She stated that the coverage would pay for Gabriel’s physical therapy as well as some

of the counseling for both of the children.

       Mother testified that when she was a teenager she was diagnosed as suffering from obsessive

compulsive self-destructive neurosis, and that she had seen psychiatrists regularly since then. She

acknowledged that she had taken the prescription drug Pamelor for depression for several years.

Mother also testified that she had diabetes since childhood and that she must monitor her blood sugar

level throughout the day and take three or more injections of insulin per day. She acknowledged that

her diabetes had caused complications to her health throughout her life.

       Mother testified that she did not pay child support on a regular basis from 1991 to 1996

because she did not have the money. She claimed that, at the time of trial, her average income from

her insurance business, her sole source of support, was approximately $3,200 per month. Mother

incorporated her insurance business in March 1996, two days after a judgment was entered against

her for back child support. She admitted that the business had not filed a corporate tax return since

its incorporation. When asked if she had misrepresented her financial status in documents she

submitted as the business’s personal representative, Mother asserted her Fifth Amendment right

against self-incrimination.

       Mother admitted that she had judgments outstanding against her in the amount of $12,700

for back child support, in the amount of $4,000 for student loans, and in the amount of $1,000 for

medical bills. She acknowledged that she owed approximately $27,000 in attorney’s fees, $10,000

on a personal loan, $1,000 on signature loans, approximately $5,000 in fees to the guardian ad litem,

and $2,500 in fees to Dr. Woodman for mediation expenses. Mother admitted that she had not paid

any individual income taxes from 1993 to 1997. She estimated her individual tax liability at

somewhere between $20,000 and $25,000, though she failed to disclose the debt in discovery

documents. She asserted that she had made an offer of compromise with the Internal Revenue

Service to settle her tax debt, but she had no documentary evidence of the offer.

       During Mother’s testimony, the trial judge asked her numerous pointed questions about

financial and other matters. He asked her why she had failed to pay child support regularly, resulting


                                                  8
in a large arrearage, whether she incorporated her insurance business to avoid paying child support,

why she signed a contract to purchase a $157,000 home if she could not afford to pay child support,

why she expected to receive child support from Father if his income was less than hers and she

purportedly could not afford to pay, why she had not resolved her tax problems, and why she had

filed conflicting affidavits on her income and expenses. The trial court commented:

               It looks to me like you’ve given testimony, on a number of occasions in this
       court, during hearings and affidavits and interrogatories, and that you seem to be
       saying whatever you need to say at the time, especially concerning your finances but
       not limited to your finances.

              You don’t make any money, if they are trying to make you pay child support
       and you understate your income, but if you’re trying to get your children, then your
       income is a whole lot better. Then your expenses are one way, in one situation, and
       they appear to be another way in another situation.

       A hearing was held to hear testimony from David Mensel (“Mensel”), a certified public

accountant and fraud examiner, concerning Mother’s personal and business finances. Mensel

testified that there were “serious absences” in the information Mother provided and that it was

frequently impossible to reconcile Mother’s tax returns with the other documents she provided.

Mensel noted that it was obvious that Mother had serious tax deficiencies in at least three years from

1994 to 1998, but that she did not produce enough information to determine the magnitude of the

problems. Mensel testified that there was no way to determine whether Mother had the money to

purchase a house from the documents she provided; however, Mensel stated that the documents that

Mother did provide showed so little net income that he did not see how she could survive. Mensel

testified that Mother’s failure to produce the most basic financial documents and her inability to

attribute a source to her predominantly cash income were “badges of fraud.”

       Grandmother also testified at the hearing. She stated that she and Grandfather agreed to take

custody of the children after Mother and Father’s separation because the Grandparents felt that the

children were not receiving the care that they needed from Mother and Father. Grandmother stated

that she and Grandfather had been taking care of the boys and helping Mother financially for years

prior to the separation. She testified that when they took custody of the children they hoped that

Mother would eventually be able to reassume custody and care for her children on her own.

Grandmother testified that she and Grandfather had since lost such hope.

       Grandmother admitted that she and Grandfather had had a contentious relationship with their

daughter for many years and that none of them can speak to each other without expressing anger.


                                                  9
Grandmother denied that she and Grandfather tried to “control” Mother’s life. Grandmother stated

that, in contrast to their relationship with their daughter, she and Grandfather are generally able to

cooperate with Father concerning the children’s care. She testified that they had occasionally gone

hiking and picnicking with Father and the two children. Grandmother asserted her belief that she

and Grandfather would continue to be able to work with Father on matters involving the children.

       Grandmother testified that she quit her job when she and Grandfather assumed temporary

custody of the children so that she could care for the children full-time. At the time of trial,

Grandmother was sixty-six years old and Grandfather was sixty-eight years old. Grandmother stated

that she and Grandfather had no major health problems. She stated that, at the time of trial, neither

she nor Grandfather worked, and that both help care for the children.

       Grandmother testified that both Frank and Gabriel require special medical and psychological

care. Grandmother testified that, since the Grandparents received custody of the children, they had

paid for 708 professional appointments for the boys and had participated in 1,092 home therapy

sessions for Gabriel. Both Frank and Gabriel have severe allergies and must receive regular

injections. Both children participate in psychological counseling. In addition, Gabriel currently

receives special orthopedic and neurological care because of his cerebral palsy, and he must also

receive long-term occupational, physical, and speech therapy. Grandmother stated that the children

were covered under the Grandparents’ health insurance and under TennCare and that Gabriel

received SSI benefits because of his cerebral palsy. Grandmother asserted that the children would

be ineligible to receive these benefits if they were removed from the Grandparents’ custody.

Grandmother also testified that the cost of providing the children with health insurance coverage was

$531.04 per month, even with the all of the benefits the children received.

       Grandmother testified that both Frank and Gabriel were doing well in school. She stated that

Gabriel was an honor roll student and that he received a perfect attendance award, and that Frank had

maintained a “solid B, B minus average.” Both children also participated in several sports and

activities in accordance with their psychologist’s recommendations.

       Dr. Robert Wahler (“Dr. Wahler”), the children’s psychologist, testified at the hearing. Dr.

Wahler testified that Frank suffers from oppositional/defiant disorder and social phobic reaction.

Dr. Wahler emphasized that Frank needed a structured and disciplined environment to be productive.

Dr. Wahler noted that Gabriel is the better adjusted of the two children despite his physical


                                                 10
challenges. Dr. Wahler stated that Gabriel is more thoughtful and objective than Frank and more

capable of seeing the big picture.

       Dr. Wahler testified that, in light of the children’s history, changing custody from the

Grandparents would be a “very difficult transition and one that is fraught with . . . questions about

what the future would bring.” He emphasized that both boys needed continuity and stability in their

family lives. In addition to Gabriel’s physical difficulties, Dr. Wahler testified that stability and

continuity were particularly important for Frank, given his psychological and emotional problems.

Dr. Wahler testified:

       It is very difficult, with someone like Frank, to develop any kind of steady progress,
       unless there is absolute continuity in his family life.
                                                 ***
       [Continuity and stability are] important for all children, but particularly with Frank,
       because if things are not fairly predictable for Frank, he infers that people are against
       him and he reacts to that.
                                                 ***
       There has to be this stable parental care, in which the parents in question must have
       patience, tolerance, firmness and predictability. Under those conditions, I think
       Frank has an opportunity to begin to start being a responsible citizen and someone
       who begins to feel better about his own competence.
                                                 ***
       [The Grandparents have] always been very dependable, very sensitive to the boys’
       needs and willing to step forward and set . . . limits on Frank, even though, I think,
       emotionally, it has been draining on both of them . . . . [Without such limits,] I
       cannot imagine [Frank] getting into adolescence without getting into a great deal of
       trouble and certainly not achieving very much at all in life.

Dr. Wahler testified that the person with custody of Frank and Gabriel should have patience,

tolerance, firmness, predictability, and should be able to cooperate with the Grandparents. He

indicated that the children should have contact with both parents, but noted that it would be very

difficult for a single parent to properly care for the children’s needs.

       Asked about whether the children had expressed any preferences concerning custody, Dr.

Wahler testified that Frank “goes back and forth” on where he wants to live. Dr. Wahler believed

that Frank was looking for the “best deal.” Dr. Wahler stated that Gabriel, on the other hand,

believed that the Grandparents provide the best environment for him. Dr. Wahler told the trial court

that it was more likely that Gabriel’s testimony would reflect his own, independent views than would

Frank’s testimony.

       Frank and Gabriel talked to the trial judge in his chambers. Frank said that he thought that

he might like to live with Father because he likes hunting, fishing and target practicing with Father.

He also stated that he enjoys playing sports while living with the Grandparents, and said that he was


                                                  11
not sure that he would be able to play sports if he lived with Mother. When asked with whom he

would prefer to live, Gabriel testified that he “likes things the way they are.” Gabriel predicted that

Frank would say that he wanted to live with Father because he could fish and have his own gun if

he lived with Father.

       After five days of testimony, the trial court entered its custody decree. The trial court

rendered an oral ruling which was reproduced in its written order. The trial court stated:

       The Court has little faith in anything Ms. Dean has said; it finds her testimony to be
       a matter of convenience. She says what is in her best interest at the time and, if
       something wasn’t done right, its [sic] somebody else’s fault.

       The Court is not here to say that Ms. Dean is a bad person because the Court does not
       believe that, but the Court is here to say that she doesn’t act responsibly.

       These two children must have an adult who acts responsibly, who is responsible for
       their day-to-day care.

       It is critical for everyone in this room to know that the Court is finding that Ms.
       Dean’s testimony lacks credibility and that she is unable to manage her affairs,
       whether it be financial, whether it be taxes, whether it be business, whether it be
       personal, that she simply cannot manage her affairs. For those reasons, she is simply
       not the proper person to have custody of these children on a full time basis.

       It is important to say that the Court is not saying she is a bad person. There’s a huge
       difference, huge difference.

        Between Ms. Dean and John Compton, there’s no question, in the Court’s mind, that
        John Compton would be the better of the two parents to have custody. Its [sic] not
        even close at all. So, between those two parents, John Compton would be the
        preferred parent.

        The Court does find that John Compton, at the moment, does not have the means, the
        residence, the facilities, the economic where-with-all and, perhaps, not the emotional
        stamina to be the full-time custodian of his children. The Court does think has a lot
        going for him and he has done a lot to rehabilitate himself, and is a good parent or
        is capable of being a good parent and should be rewarded, in that regard.

        However, the Court does not think that Mr. Compton can maintain a full-time job,
        live in Cheatham County, his mother living in East Nashville, and try to provide
        everything that these children need. The Court believes that these children have
        special needs and those special needs compel that the Court allow physical custody
        of the two boys to remain with Frank and Leslie Wier, but the Court is going to grant
        joint custody to John Compton and Frank and Leslie Wier.

        The Court thinks that this respects the parental rights in finding John Compton the
        more appropriate of the two parents to have custody of the children, at the same time,
        recognizing that the best interests of these children are served by staying with their
        grandparents, Frank and Leslie Wier, in Sevierville, for the bulk of the time.

        The joint custody will require cooperation between John Compton and the Wiers, in
        certain decision making efforts, but the physical custody shall remain with the Wiers.

        Another very critical element in all of this is that, with a few exceptions of a witness
        here and there, the credible substance of the testimony shows that John Compton can


                                                  12
       and does and has worked with Frank and Leslie Wier, yet Mary Dean and Frank and
       Leslie Wier - - and the Court is not prepared to say who is at fault - - but they can’t
       stand to be in the presence of each other, can’t stand to talk to each other over the
       telephone, and that’s clearly a finding on the Court’s part.

       Now, the child support: Even though John Compton will have joint custody, since
       physical custody will remain with the Wiers, John Compton must continue to pay
       child support and Mary Dean must continue to pay child support.

       The Court will leave open the determination as to the amount of child support to be
       paid and is going to deviate from the guidelines because of the extensive summer
       visitation and because of what the Court earlier found to be an exceptional financial
       load that Ms. Dean is already subject to. The Court does not want to pile more
       misery on top of her. The Court does not know how she is surviving financially, at
       the moment, and really has serious doubt as to what her income is.

       It is critical that John Compton and Mary Dean have appropriate visitation. I do
       believe Mary Dean - - its [sic] fine for her to visit with these boys, its [sic] fine for
       them to visit with her, in her home wherever she lives in Wilmington, North
       Carolina. The Court sees no need for visitation to be limited to Sevierville, as it was
       early on. That was not initially this Court’s ruling, this Court just followed the
       previous ruling and has since changed that.

       The boys love their mother; they both told the Court, separately, that they love their
       mother; they both told the Court, separately, that they love their father; and they both
       told the Court that they love their the Grandparents, the Wiers and Mrs. Doris
       Compton, as well.

       The Court thinks that the boys are fortunate to have all these good people who love
       them, but with the mother, the father and the Wiers living in three separate cities, in
       separate states, the Court has to respect the fact that they can only be one place most
       of the time. Therefore, they will remain in Sevierville and this custody order is a
       final order.
                                                 ***
       The Court has made what it believes is an important finding and that is that - - they
       love their mother, they want to be with their mother, they love their father, they want
       to be with their father, and the Court thinks lengthy visitation would be appropriate.

       The Court thinks it is critical that primary custody be with the Wiers because of the
       stability of the relationship, the benefits they’re receiving and, candidly, the Court
       is convinced that neither parent can raise these boys on their own.

Consequently, the trial court ordered that joint custody of the children be awarded to Father together

with the Grandparents. Primary custody of the children, as well as sole physical custody, was

awarded to the Grandparents. The order set forth a detailed visitation schedule for Mother and

Father, and ordered Mother and Father to pay child support to the Grandparents. The trial court

issued a subsequent order assessing liability for the Grandparents’ attorney’s fees and expenses as

follows: 25% to the Grandparents, 25% to Father, and 50% to Mother. From these two orders,

Mother and Father now appeal.

       On appeal, Mother argues that the trial court erred in awarding joint custody of the children

to Father and the Grandparents. She claims that, while the trial court found her not credible and


                                                  13
criticized the handling of her financial affairs, it did not explicitly find that she had exposed the

children to substantial harm or that she would do so. Mother asserts that such a finding is necessary

to support an award of custody to the Grandparents.

       Mother also argues that the trial court erred in awarding joint custody to Father. She asserts

that Father is unfit because he failed to play an active role in the children’s lives since they were

placed in the Grandparents’ custody, he lacks the financial means or emotional ability to care for the

children, and because of his past problems with alcohol. She argues that the trial court’s award to

Father was intended as a reward for his efforts to rehabilitate himself and that this is impermissible

under Tennessee law.

       Father argues that the trial court erred in awarding joint custody to the Grandparents, and

maintains that he should have been awarded sole custody of the children. Father claims that there

was no evidence at trial demonstrating that he is unfit or that granting him custody of the children

would result in substantial harm to them. He argues that such a finding is necessary to support an

award of custody to the Grandparents.

       The Grandparents maintain that the trial court was correct in granting them physical custody

of the children. They assert that the trial court implicitly found that an award of physical custody

to either Mother or Father alone would result in substantial harm to the children. They contend that

the trial court awarded Father joint custody because he offered at the outset of trial to share custody

with the Grandparents and because Father could work with the Grandparents on matters involving

the children.

       Tennessee courts have long recognized that “the right of a parent is superior in a custody

dispute between a parent and a third party.” See Doles v. Doles, 848 S.W.2d 656, 660 (Tenn. Ct.

App. 1992). In a contest between a natural parent and a non-parent, the parent cannot be deprived

of custody of the child unless there has been a finding, after notice required by due process, that

substantial harm threatens the child’s welfare if custody is given to the parent. See In re Askew

(Lewis v. Donoho), 993 S.W.2d 1, 4 (Tenn. 1999) (“Askew”); see also In re Adoption of Female

Child (Bond v. McKenzie), 896 S.W.2d 546, 548, (Tenn. 1995) (“Bond”). Sufficient grounds for

a non-parent to seek custody of a child might include unfitness of the parent and dependency and

neglect of the child. See Askew at 3-5.




                                                  14
       In Askew, the mother had asked a third party to care for her child when the child was quite

young. Id., 993 S.W.2d at 1. In a “perfunctory order,” the juvenile court awarded custody of the

child to the third party based on the fact that the child had been living with the third party. There

was no allegation or finding of unfitness or dependency and neglect. See id. at 2, n. 2. Shortly

thereafter, the mother petitioned for custody of the child. After a hearing on the mother’s petition,

the juvenile court awarded “temporary custody” of the child to the third party, but noted that it was

only “delaying restoring custody to the natural parents” until the mother demonstrated she was able

to care for the child. Id. at 2. The order was not appealed, but several years later was challenged

in court by the mother.

       In its analysis, the Tennessee Supreme Court in Askew emphasized that “a natural parent may

only be deprived of custody of a child upon a showing of substantial harm to the child.” Id. at 4.

The Court noted that the juvenile court order contained “neither an explicit nor implicit finding of

substantial harm,” and that the order termed the custody awarded “temporary” and stated that the

juvenile court was “only delaying restoring custody” to the mother. Id. The Court stated:

       The magnitude of a parent’s constitutional right to rear and have custody of his or her
       children would necessitate a clear finding of substantial harm.
                                                 ***
       It appears that no valid determination was ever made that [the mother’s] custody of
       [the child] would result in “substantial harm” to the child. Absent such a finding, we
       conclude that the deprivation of the custody of her child has resulted in an
       abridgement of [the mother’s] fundamental right to privacy.

Id. at 4-5 (citations omitted). The facts in this case must be analyzed in accordance with the

principles set forth in Askew.

       We must first determine whether the order on appeal, the Probate Court’s September 1998

order, was an initial custody determination or the denial of a request for modification of a final

custody award. In order to do so, we must examine the earlier custody orders. While Mother filed

repeated petitions regarding custody, the primary custody orders to be examined, prior to the order

on appeal here, are the September 1991 order and the March 1995 order.

       Unlike Askew, the September 1991 order was preceded by a request for permanent custody

by the Grandparents and an allegation that both Mother and Father had failed to provide for the

children, forcing the Grandparents to assume responsibility for them. Unlike Askew, the September

1991 order was an agreed order which did not term the award of custody to the Grandparents as

“temporary.” However, perhaps because the order was an agreed order, it did not contain an explicit


                                                 15
finding that either Mother or Father was unfit, that the children had been dependent and neglected,

or that substantial harm would result from an award of custody to either Mother or Father.

        As noted above, following this order, Mother continued to seek custody. Her petitions

resulted in the March 1995 order. Again, unlike Askew, the March 1995 order was preceded by

pleadings filed by both Father and the Grandparents alleging that Mother was unfit and that

substantial harm would result from an award of custody to her.1 As with the September 1991 order,

the award of custody was not termed “temporary” and was not appealed. However, it was an agreed

order that did not contain an express finding that Mother was unfit, that the children had been

dependent and neglected, or that substantial harm would result from an award of custody to Mother.

In fact, the March 1995 order stated that the parties agreed to a mediation process and to work

toward a situation in which “the children’s best interests would be served by having [Mother] serve

in the role of primary custodian for the children.”

        A valid argument could be made that both the September 1991 order and the March 1995

order implicitly found that substantial harm would result to the children from an award of custody

to Mother. Both were preceded by allegations of substantial harm, even if the term “substantial

harm” was not used, and the parties had the opportunity for a full hearing; indeed, for both orders,

agreement was reached only after the hearing commenced. Both are agreed orders which, in the

interest of facilitating agreement, are unlikely to state expressly that Mother is unfit or that

substantial harm would result from an award of custody to Mother.2

        Nevertheless, as in Askew, the March 1995 order alludes to Mother later regaining custody

of the children, albeit in language less strong than that used in Askew. While the trial court in this

case did not state that it was merely “delaying restoring custody” to Mother or Father, it included

a provision for the parties to participate in mediation to work toward a situation in which “the

children’s best interests would be served by having [Mother] serve in the role of primary

custodian.…” Askew, 993 S.W.2d at 4. Moreover, no finding of substantial harm was explicitly

made in either the September 1991 order or the March 1995 order. See id. at 4-5. Consequently,




        1
            Father did not seek custody at that time.
        2
         If such an express statement were required in a consent order granting custody to a third party, it
would be difficult for such matters to be resolved by agreement, without a full hearing and judicial
resolution.

                                                        16
for purposes of analysis, we will assume, without finding, that the September 1998 order at issue in

this case is the initial order of permanent custody.

        While the September 1998 order awards joint custody of the children to Father and the

Grandparents, the Grandparents are designated the primary custodians and were awarded physical

custody. Both Mother and Father were awarded substantial visitation. Since the Grandparents are

the primary custodians and the sole physical custodians, for purposes of analysis, we assume,

without finding, that the September 1998 order should be analyzed as an award of custody to the

Grandparents, even though Father was awarded joint custody. The award to Father will be discussed

after the analysis of the award to the Grandparents.

        As noted above, in a dispute between a parent and a non-parent, even if the non-parent is a

grandparent, “a parent cannot be deprived of the custody of a child unless there has been a finding.

. . of substantial harm to the child.” Askew, 993 S.W.2d at 4; see also Bond, 896 S.W.2d at 548.

This may include a finding that the parents are unfit or that the child is dependant and neglected.

See Askew, 993 S.W.2d at 4. Once such a finding has been made, the trial court may evaluate

custody in light of the best interests of the child. See Askew, 993 S.W.2d at 4; see also Bond, 896

S.W.2d at 548.

        In this case, although the trial court did not use the terms “unfit” and “substantial harm,” it

is clear that the trial court concluded that Mother was unable to adequately care for Frank and

Gabriel and that an award of custody to her would result in substantial harm. The trial court stated

in its oral ruling that it had “little faith” in anything Mother said, and expressly found that her trial

testimony lacked credibility. The trial court stated that Mother “doesn’t act responsibly,” that she

is unable to manage her financial, tax, business or personal affairs, and that “she is simply not the

proper person to have custody of these children on a full time basis.” It emphasized that these

children had to “have an adult who acts responsibly, who is responsible for their day-to-day care.”

While the trial court noted that it was not finding that Mother is “a bad person,” its findings amount

to a conclusion that Mother is unfit.

        The language used by the trial court as to Father was more charitable, but its conclusion that

Father was unable to adequately care for the children was equally clear. The trial court noted that

Father had done much to rehabilitate himself and was “a good parent or [was] capable of being a

good parent.” Nevertheless, the trial court concluded that, at the time of trial, Father did not “have


                                                   17
the means, the residence, the facilities, the economic where-with-all and, perhaps, not the emotional

stamina to be the full-time custodian of his children.” The trial judge did not believe that Father

could maintain a full-time job, living in Cheatham County, with his mother living in east Nashville,

and provide everything that these children needed. The trial court emphasized that it was “convinced

that neither parent can raise these boys on their own.” Thus, while the trial court observed that

Father’s circumstances had improved, it considered the boys’ special needs and concluded that

Father could not meet them. This amounts to a conclusion that Father is unfit to be custodian of

these children, and that substantial harm would result from an award of custody to Father.

Therefore, as required in Askew, the trial court determined that an award of custody to either Mother

or Father would result in substantial harm to these special needs children.

       Mother asserts on appeal that the evidence presented at trial preponderates against a finding

that she is unfit or that substantial harm would result from an award of custody to her. To the

contrary, the record supports the trial court’s conclusion that Mother lacked credibility and was

unable to manage her affairs.

       The record indicates that Mother misrepresented to the guardian ad litem and to the trial court

that she was in a stable relationship with her former husband, Dean, when she later indicated that

it was an abusive relationship. Not only did she fail to make any substantial child support payments

for many years, the record indicates that she took affirmative steps to avoid paying it, such as

incorporating her insurance business in order to avoid garnishment. At a time when Mother had

numerous substantial financial troubles, she obligated herself to purchase a $157,000 home in order

to make it appear that she had appropriate living quarters for herself and the children. The trial court

was faced with an array of conflicting testimony, affidavits and documentary evidence from Mother,

as though Mother sought to prevent the trial court from seeing her true circumstances, rather than

simply presenting an accurate picture of her situation. Mother’s efforts appear more actuated by the

desire to improve her legal posture in these proceedings than by a genuine desire to provide a stable

home for her children. Her problems were more than simply a lack of money. The trial court

observed that “the poorest people can be wonderful parents. . . . You can not have a dime and be a

great parent,” but it concluded that the evidence indicated that Mother does not “act responsibly” and

is “unable to manage her affairs.” The trial court can and should consider Mother’s persistent lack

of credibility in assessing her fitness as a custodian. A consistent pattern of deception and


                                                  18
dishonesty reflects on a parent’s fitness as a custodian. See Gaskill v. Gaskill, 936 S.W.2d 626, 634

(Tenn. Ct. App. 1996). While it is ironic that some of Mother’s lack of veracity and irresponsible

actions stem from her efforts to present a facade of ability to care for the children, the record fully

supports the trial court’s conclusions.

       Moreover, the trial court’s decision was based in part on the special needs of these children.

Considering Gabriel’s cerebral palsy and Frank’s psychological problems, the guardian ad litem

observed that “the time and attention necessary to provide these two boys with the medical care and

attention they require is extraordinary.” Given the boys’ extensive medical requirements, the

guardian ad litem felt that it would not be possible for a single parent to work outside the home and

attend to their needs. After observing that Mother consistently “acted irresponsibly,” the trial court

emphasized that these children particularly needed to “have an adult who acts responsibly, who is

responsible for their day-to-day care.” In determining whether substantial harm would result to the

children from an award of custody to Mother, the trial court can and should take into account the

special needs of the children and Mother’s ability to meet those special needs. The special needs of

the children have long been considered in assessing the comparative fitness of divorcing parents in

order to determine the custody of the parties’ children. See Gaskill v. Gaskill, 936 S.W.2d 626, 630

(Tenn. Ct. App. 1996) (quoting Bah v. Bah, 668 S.W.2d 663, 666 (Tenn. Ct. App. 1983)). The

children’s special needs are also considered in determining whether parents are unfit or unsuitable

to have custody of minor children and whether custody should be awarded to a third party. See, e.g.,

In re Marriage of Powell, 948 S.W.2d 153, 157-158 (Mo. Ct. App. 1997). In Powell, the mother

of two minor children had left them in the care of her parents, and the father sought custody. One

of the children had autism and required regular therapy; the other child was hyperactive and had

possible learning disorders and received counseling and medical treatment for his problems. See id.

at 155, 157. The children had lived with the maternal grandparents most of the four years since the

parents’ divorce. See id. at 157. In contrast to the parents, the maternal grandparents had provided

a stable home environment and had obtained the educational and developmental resources to meet

the children’s special needs. See id. While the standard for awarding custody to a third party in

Powell was statutory and different in some respects from the standard set forth in Askew, Powell

demonstrates the necessity of considering the children’s special needs. See Powell, 948 S.W.2d at

157; and see Askew, 993 S.W.2d at 4. In this case, considering the special needs of Frank and


                                                  19
Gabriel as well as the evidence as a whole, and giving appropriate deference to the trial court’s

determinations of credibility, we cannot conclude that the evidence preponderates against the

conclusion that substantial harm would result to these children from an award of custody to Mother.

       Mother also asserts on appeal that the trial court erred in awarding joint custody to Father.

Father asserts on appeal that the trial court erred in not awarding him sole custody of the children,

without jointly sharing custody with the Grandparents. Since Father told the trial court that he

recognized that the Grandparents had been the children’s primary caretakers and would agree to an

award of “shared” custody with the Grandparents, Father has waived this issue on appeal. See State

Dept. of Human Services v. Defriece, 937 S.W.2d 954, 960 (Tenn. Ct. App. 1996). Nevertheless,

the issue raised by Father will be addressed in the course of discussing Mother’s argument that

Father should not have been awarded joint custody with the Grandparents.

       In her argument, Mother notes Father’s history as an alcoholic and the fact that he ceased

visiting the children from 1995 to 1998, for the sake of his own mental health. At the time of trial,

Father lived in a one-bedroom trailer in Cheatham County, Tennessee. He testified that he was

building a house suitable for himself and the children, but he had been building the house for a

period of five years and, with a net income of approximately $12,000 per year, had extremely limited

means for completing it. Father’s testimony on whether the children would be covered by medical

insurance was uncertain at best, and his firsthand knowledge of the children’s extensive needs and

expenses was quite limited.

       Nevertheless, Father testified that he had not consumed alcohol since December 1997, and

no evidence to the contrary was presented. His self-employment as an electrical contractor seemed

reasonably stable, and he had forged a cooperative relationship with the Grandparents. In his

testimony, Father acknowledged that he would not be able to adequately care for the boys by

himself, but would seek assistance from Mother, living in North Carolina, from the Grandparents,

living in Sevierville, Tennessee, and from his mother, living in east Nashville.

       In sum, the evidence supports the trial court’s conclusion that, in comparison to Mother,

Father was more stable and responsible. Nevertheless, while Father was barely able to meet his own

needs, the evidence in the record shows that he was clearly without the resources, financial,

emotional, time, support and otherwise, to adequately care for these special needs children. The

evidence supports the finding that awarding sole custody of the children to Father would result in


                                                 20
substantial harm to the children. Indeed, this case presents a close question as to whether the trial

court erred in failing to grant sole custody, physical and otherwise, to the Grandparents.

       Once there has been a valid finding that an award of custody to the parent would result in

substantial harm to the children, the trial court must “engage in a general ‘best interest of the child’

evaluation in making a determination of custody.” Askew, 993 S.W.2d at 4 (quoting Bond, 896

S.W.2d at 548). In this case, the trial court determined that the children’s best interests were served

by an award of joint custody to Father and the Grandparents, with primary custody and sole physical

custody awarded to the Grandparents.

        The evidence clearly supports the trial court’s decision that the children’s best interests would

not be served by an award of custody, joint or otherwise, to Mother. As noted above, the evidence

showed that Mother is unwilling or unable to responsibly manage her own affairs and is unable to

adequately care for Frank and Gabriel’s special needs. The children’s psychologist, Dr. Wahler,

testified about the importance of honesty and consistency in parenting the children, and the trial

court could consider Mother’s lack of credibility and inconsistent testimony in determining custody.

Moreover, the record is replete with evidence of Mother’s poisonous relationship with the

Grandparents. Dr. Wahler testified that the person with custody of Frank and Gabriel should have

“a strong working relationship” with the Grandparents. Under these circumstances, the evidence

does not preponderate against the trial court’s decision not to award custody to Mother.

        Likewise, the evidence fully supports the trial court’s decision to award primary custody and

sole physical custody to the Grandparents. The record indicates that the Grandparents had done a

good job meeting the extraordinary needs of these children. In making his report, the guardian ad

litem noted that both the Grandparents had given up occupations in order to devote the time and

attention needed to care for Frank and Gabriel, and observed that the Grandparents had given the

boys “tremendous love and support” as well as “an almost unlimited amount of professional

assistance and treatment. . . .” In addition, while Mother and the Grandparents remained estranged,

the Grandparents had forged a cooperative relationship with Father.

        Furthermore, Dr. Wahler testified about the difficulties for the boys in changing custody, and

emphasized that both boys needed stability and continuity. Dr. Wahler noted Gabriel’s obvious

physical difficulties and the ensuing psychological problems. He also emphasized that continuity

and stability were particularly crucial for Frank, and commented that the Grandparents had provided


                                                   21
such continuity and stability in the face of considerable difficulties. While this is a dispute between

parents and non-parents, and we treat the order on appeal as an initial grant of permanent custody,

in assessing the best interests of the children the trial court was not required to turn a blind eye to

the fact that the boys had resided with the Grandparents for nine years, for most of their lives, and

could consider the factor of continuity in assessing the children’s best interests. We are mindful that

the subject matter of this lawsuit is not abstract legal principles but real children who would be

deeply affected by removing them from the persons who have been their primary caregivers virtually

all of their lives. The award of primary custody and sole physical custody to the Grandparents is

affirmed.

       A close question is presented on whether the trial court erred in granting joint custody to

Father, since Father is clearly unable to meet the special needs of these children. However, Father

has rehabilitated and become reasonable stable, and has forged a cooperative working relationship

with the Grandparents. In deference to the trial court’s assessment of credibility and the demeanor

of the parties, we cannot say that the evidence preponderates against the trial court’s award of joint

custody to Father, within the parameters established by the trial court, with the Grandparents having

primary custody and sole physical custody. Therefore, the award of joint custody to Father is

affirmed.

       Finally, both Mother and Father argue that the trial court erred in ordering that they pay part

of the Grandparents’ attorney’s fees. Mother asserts that she should not have been assessed the

Grandparents’ attorney’s fees because the Grandparents did not request that attorney’s fees be

assessed against her in either of their two intervening petitions. Father argues that the trial court

should not have assessed fees against him because he was a prevailing party at trial.

        Tennessee Code Annotated § 36-5-103(c) states that the person to whom custody is awarded

may recover reasonable attorney’s fees incurred in any action concerning an initial adjudication of

custody or a subsequent change in custody. Tenn. Code Ann. § 36-5-103(c) (Supp. 1999). The

decision to make an award of attorney’s fees rests within the sound discretion of the trial court. See

Richardson v. Richardson, 969 S.W.2d 931, 936 (Tenn. Ct. App. 1997).

        Mother’s conduct during this case forced the Grandparents to bear the cost of countless

motions and petitions. The trial court found Mother to have had a long history of obstructive

conduct and of noncompliance with court orders. In addition, although Father arguably prevailed


                                                  22
at trial, the trial court’s award of attorney’s fees against him is not barred by Section 36-5-103(c).

Neither award is an abuse of the trial court’s discretion. The award of attorney’s fees against both

Mother and Father is affirmed.

       In summary, we affirm the trial court’s award of joint custody to Father and the

Grandparents, with primary custody and sole physical custody to the Grandparents. We affirm the

trial court’s denial of custody to Mother. We also affirm the trial court’s award of attorney’s fees

against Mother and Father.

       The decision of the trial court is affirmed. Costs are taxed to the Appellant, Mary Wier

Compton Dean, and to the Appellee, John Compton, for which execution may issue if necessary.




                                       HOLLY KIRBY LILLARD, J.

CONCUR:



W. FRANK CRAWFORD, P. J., W.S.



DAVID R. FARMER, J.




                                                 23